Spofford, J.
We concur with the District Judge in the opinion that the evidence offered by the plaintiffs rendered the sincerity of the sale from Baylies to Nash so improbable, that a prima facie case of simulation was made out; the failure of the defendant, Nash, to rebut the case thus made, by competent evidence that he had actually paid anything for the slaves he pretended to purchase, justified the court a quo, under the pleadings, in subjecting the slaves in question to be seized and sold to satisfy the plaintiffs’ demand. See Birdsdale v. Lakey, 6 An., 647.
The judgment Is therefore affirmed, with costs,